IN THE SUPREME COURT OF TI-[E STATE OF DELAWARE

IN THE MATTER OF A

MEMBER OF TI-]]E BAR OF TI-IE No. 34, 2016

SUPREl\/IE COURT OF

DELAWARE: Board on Prof. Responsibility

Case No. 1 12243-B
TIMOTHY P. CAIRNS,

\‘-OJ€O'JCO'J€-OJ¢O’?¢»O'>¢OJCO’J

Respondent.

Submitted: January 29, 2016
Decided: February 5, 2016

Before STRINE, Chief Justice; HOLLAN|D, and SEITZ., Justices.
O R D E R

This 5th day of February 2016, it appears to the Court that:

(1) This is a lawyer disciplinary proceeding. On January 19, 2016, a
panel of the Board on Professional Responsibility ("the Board") filed its Report
with this Court, recommending that the respondent, Timothy P. Cairns, be
suspended from the practice of law in Delaware for a period of 21 months,
retroactive to the date of Cairns’ transfer to disability inactive status on November
12, 2014. Neither the Office of Disciplinary Counsel ("ODC") nor Caims has filed
any objections to the Board’s report.

(2) The Court has considered the matter careii.llly. Cairns admitted the
sole ethical violation alleged in the ODC’s petition against hirn. The Board

careiiilly considered Cairns’ ethical violation, his knowing state of mind, the actual

injuries caused by his misconduct, and all of the applicable aggravating and
mitigating factors. Under the circumstances, we find the Board’s recommendation
of a Zl-month suspension to be appropriate. We therefore accept the Board’s
findings and recommendation for discipline

NOW, THEREFOR_E, IT IS ORDERED that the Board’s Report dated
January 19, 2016 (attached hereto) is ACCEPTED. Timothy Caims is hereby
SUSPENDED from the practice of law in Delaware for a period of 21 months
beginning November 12, 2014. Caims shall pay the cost of the disciplinary
proceedings. The Offlce of Disciplinary Counsel shall disseminate this Order in
accordance with Rule 14 of the Delaware Lawyers’ Rules of Disciplinary

Procedure.

BY THE COURT:
/s/ Le0 E. Strine Jr.
Chief Justice

 

__`r~»a' -

II. VIOLATION OF PROFESSIONAL CONDUCT

Respondent has admitted the sole Count of the Petih°on, and his criminal
conviction on the misdemeanor forms the underlying basis for this disciplinary
proceeding. Respondent's adm.ission, as well as the testimony and evidence presented
to the Panel, demonstrate by clear and convincing evidence that Respondent engaged in
criminal conduct when he operated a motor vehicle while under the influence of alcohol
(with a BAC of .17)_. and caused serious physical injury to another, for which he pleaded
guilty to the misdemeanor of VehicuIar Assault Second Deg'ree. As such, Respondent
violated DLRPC Ru1e 8.4(}:)), which provides that it is professional misconduct for an

attorney to "commit a criminal act that reflects adversely on the lawyer's honesty,
trustworthiness or fitness as a lawyer in qther respects.” 'I'his Court has previously held

that criminal misconduct such as that of the Respondent violates the lavvyer's duties to
the public, to the legal system, and to the legal profession."§

III. RECOMMENDED SANCTION
This Board recommends a sanction of suspension for no less than 21 montl1s,
retroactive to November 12, 2014, the date of Responden_lfs transfer to inactive disability

status. The Board considers the fou.r factor analysis under ABA Standards for imposing
Law'yer Sanctions: a) the ethical duties violated by the lawyer; (b) the lawyer's mental

state; (c) the extent of actual or potential injury caused by the lawyer's nu'sconduct; and

(d) aggravating and mitigating factors.“ The Board also looks to Delaware precedent

45 in re Siriner, 817 A..".d 793, 796-797 (Del. 2003); See g@, in reAlunifiicuio, 931 A.Zd 1006 (Del. 2007}; in re

Ho¢oard, 765 A.Zd 39 (Del. 2000); in re Meiuin, 807 A.Zd 550 (Del. 2002).
ii ABA Stndrds for imposing Lawyer Sanctions (1992), Seclion 3.0; in rr Bn:'iey, 821 A.2d 851_. 866 (Del. 2003).
9

A. The Ethical Duties Violated by Respondent
By his criminal misconduct and violation of DLRPC 8.4(b), Respondent violated a'
lawyer' s duties to the public, to the legal system, and to the legal profession."

B. Respondent’s Mental State

Driving a car while intoxicated clearly reflects a knowing state of mind.‘°

C. Actual or Potenlial Injury

Respondent's misconduct caused serious physical injury to the other driver in this

accident

'I'he Presumgl~ive §anctign|g]

Tl1e parties agree, as does De1aware precedent, that ABA Standard 5.12 applies to

this type of misconduct and violation, mandating a sanction of suspension."»' 'I'herefore,
the primary question for this Panel is the period of the appropriate suspension under the
circumstances and based upon Delaware precedent Delaware Rules of Disciplinary
Pr0cedure Rule 8(a)(2) allows for a maximum suspension of three years.

D. The Existence of Aggravating and Mitigating Circurnstances

Following the determination of the presumptive sanction of suspension, the Panel

must consider aggravating and rnih'ga|ing circumstances before recommending the firml
sanction to be imposed.” Aggravating factors or circumstances are those that might

‘" in re Horvard, 765 A.Zd 39, 44-45 (Del. 2000); in re Si¢in¢r, 817 A.Zd 793, 796 (Del. 20¢13); In re Arn¢rlfl'lrrno,
931 A.'»!d 1005 [’l'able), 2007 WL 1576357 at4 (Del. 2007).

** Stec'n¢r 817 A.2d at 796; Arnoljiluno, supra at 4.

"' ABA Standards, 5.12: "Susp¢vsion is generally appropriate when n lawyer knowingly engages in criminal
conduct which does not contain the elements listed in 5tandard 5.1`1 [misrepresentation, fraud, theft,
distribution of controlled substances. or other intentional conduct involving dishonesty or dec`eit]. and that
seriously adversely reflects on the lawyer' s Etness to practice.” (1992)

5\ ABA Standard 9.1

10

justify an ir\crease, and n'litigaling factors are those that might justify a decrease,. in the
degree of discipline to be imposed.
Agggaval:ing Factors

From the list of factors included in the ABA Standard 9.22, the Board finds the

following aggravating factors:
(a) Subslanu'al experience in the practice of Iaw. Respondent has been

admitted to the Bar since 2002, and was a partr\er in his firm.
(b) illegal misconduct

(c) Although the September 2014 accident is Respondent’s only criminal

coriviction, there exists at least a question of a pattem of similar misconduct, based upon
Respondent's history of a 2009 accident while driving under the influence of alcohol and

his admission that his alcohol abuse became a problem by the sunmier of 2014, such that
he was considering seeking help for this problem several months before the 2014 acc:ide_nt.

Respondent' s documented history in the report of Psychologist Steve Eichel, Ph.D., also

reflects a prior history of substance use/abuse both before and after Respondent was

admitted to practice law.$‘

Mitigggg` gFactol'S

ABA Starldard 9.32 sets forth a non-exhaustive list of cr\itigating factors to be
considered that may justify a reduction in the sanction to be imposed. The Board finds
the following rnitiga|ing factors to exist

(a) The absence of a prior disciplinary record.

51 Se¢ Exhibit #1, tab F.
11

(b) The absence of a dishonest or selfish motive.

(c) Full and free voluntary disclosure to the disciplinary board and cooperative

attitude toward proceedi.ngs.
(d) Good character and reputation

(e) Additional penalties have been imposed for his misconduct, including

criminal sentencing payment of fines and restitution, suspension of his driver's license,
and civil action againsthim by the viclim.

(f) Respondent exhibits, both through his testimony and his rehabilitation
efforts, genuine and profound remorse for his misconduct and the injury it caused.

(g) ABA Standard 9.32(i) should be considered among the mitigating factors,
although rehabilitation from cheznical dependency should not, by itself, justify a sanction

recommendation less than that which would have been imposed upon an attorney in

similar circumstances where a chemical dependency was not present.§?

(1) Substantial evidence was presented to this Board, including the
pqchological expert report of Dr. Eichel, that Respondent was (and is) affected by
chemical dependency, namely alcoholism.53 In addition to demonstrating t';l'trough
medical evidence that Respondent is affected by alcoholism,` ABA’ Standard 9.32(i) also '
requires additional factors before this chemical dependency can be weighed as a
u\itigating factor: (2) Although the Board does not negate the fact that Respondent made

the conscious decision to drink alcohol without making prior arrangements for

51 ABA Standard, 9.32, Commentary (1992).
53 ,S_¢g,_g._g., Exhiblt #1,- tab F (reported testing performed by Dr. Eichel shows that Respondent meets the
criteria for Alcohol Use Dlsorder and Alcohol Dependence).

12

transportation, it is self-evident that his alcoholism was principally responsible for
Respondent's misconduct 'I'he criteria disputed between ODC and Respondent are
criteria (3) and (4) of ABA Standard 9.32(i), i.e., whether Respondent has demonstrated
recovery from his alcoholism by a meaningful and sustained period of successful

rehabilitation such that recurrence of his misconduct is unlilcely. 'I'here is no hard and
fast rule as to what period of sobriety is sufficient to demonstrate either recovery or a

“meaningful and sustained period of successful rehabilitation." Delaware precedent
provides some guldance, but the analogous cases involved substantially shorter or longer
periods of successful and sustained rehabilitation than Respondent's.“ 'I'his Board

therefore also looks to the weight and credibility of the evidence and testimony / opinions
presented as to Respondent' s consistent compliance with treatment and rehabilitation for

more than one year, and factors identified by Respondent's counselors and peer mentor
relevant to demonstrating his recovery/ remission status. Respondent has demonstrated

aggressive and consistent rehabilitation since the accident, implementing the appropriate

and necessary life changes and counseling to maintain his sobriety for over one year, with
continued participation in AA and De-LAI-’; the Board believes Respondent’s
representation that he has not consumed alcohol since the date of the September 2014

accident In considering the applicability of this mitigating factor, the Board gives weight

-"* 35 in re Alrnnl_fitauo, 2007 WL 1576357 (9.32(i} mitigating factor was met where period of rehabilitation
without DUls or alcohol-related incidents since respondent s relapss was demonstrated between 2003 and
2|}07); In re Hazonrd, 765 A.Zd 39 (9.326) factors were " met where respondent had no incldences of
cocalne/ drug use or misconduct between his 1993 relapse and 2000). Lp_ag, fn re Steiner, 817 A.2d 7_93
(period of rehab was nascent and not yet proved successful or meaningful where rpondent had only four
months of sob'riety, and violated probation thereafter}; fn re Hull, 767 A.Zd 197 (Del. S.*UOl)(trealrnent had
only begun for a psychiatric condition that contributed to a long-term pattem of professional misconduct
projection of six months of treatment for successful recovery was not yet proven).

13

and deference to the testimony and opinions of witnesses qualified and experienced i.n
substance abuse and addiction recovery and who are in the best position to assess
Respondent's rehabilitation siatus: witnesses Scaggs, O'Brien and Waldhauser have
witnessed and attested to Respondent' s demonstrated recovery, exemplary rehabilitation

measures, high level of commitment to his recovery, and anticipated success in sustaining
his rexnission. Dr. EicheI's report and evaluation also deemed Respondent to be in

sustained remission from his alcohol use disorder and in remission from his alcohol
dependence.” Respondent has had no incidences of relapse or further similar
misconduct related to his alcoholism or otherwise, and the testimony of Respondent, his

peers, and his counselors provide credible opinions and convictions that recurrence of
the misconduct in question is improbabIe.  Panel is not unmindful of the fact that

with the disease of alcoholism there remains a risk of recurrence or relapse, regardless of

the period of sustained or successful rehabilitation In addition to Respondent’ s proven
sustained sobriety and meaningful rehabilitation for over one year, this Panel is
persuaded by Respondent's demonstrated genuine commitment to his rehabilitation and
sustained recovery, his use of multiple resources to ensure his continued successful
rehabilitation, and the opinions of those who have been involved in Respondent’s
rehabilitation, all of which suggest that recurrence of the misconduct is unlikely.

While a longer period of sustained recovery may be ideal to Respondent’s

reinstatement, his period of sustained successful rehabilitation represents clear and

55 See Exhibit #L tab F. p. 6.
14

convincing evidence to this Board to satisfy the conditions to the cnitigating factor under
ABA 9.32(i).
Period of Recommended §anction

A 21-month suspension is an appropriate length after weighing the aggravating
and mitigating factors and considering analogous Delaware cases in which suspension
was ordered. The Board also believes that the suspension should be made retroactive to
Respondent's date of inactive disability status (11/12/14), as that is consistent with
similar cases§° ln arriving at the recommended period of suspension,. the Panel
contemplates the goals of disciplinary proceedings to protect the public, to preserve

confidence in the legal profession, and to deter other Delaware lawyers from similar
misconduct.$"' A 21-month sanction would serve this purpose, without being overly-

puziitlve in nature, but would allow Respondent to continue his rehabilitative efforts to
further demonstrate his sustained and successful recovery and `fitr\ess bo return to the

practice of law once he becomes eligible to seek reinstatement on August 11, 2016. 'I'he
Panel does not believe that a longer period of suspension would serve as any greater
deterrence to Delaware lawyers from engaging in similar misconduct; moreover, the
period of suspension serves the appropriate purpose of both deterrence and pnblic
protections, while also encouraging similar exemplary rehabilitation efforts, and
increasing awareness of the available resources, including participation in De-LAP, to

Delaware lawyers suffering from similar addic!ion/ dependency issues. Respondent’ s

-'*  ln re Arr:ol_fitauo at "4; fn re St¢in¢r, supra; fn re Hawnrd, supra; In re Me!vin, supra_.
v m re F¢'griol¢:, 652 A.zd 1071, 1076 (Del. 1995).

15

inunediate and aggressive rehabilitation efforts were proactive remedial measures that

should be expected and encouraged by the Court and by virtue of this decision

The Board also finds a 21-month suspension to be consistent with, and in`

proportion to, the length of suspension imposed i.n Amaljitarzo, Steizzer, Melvin, Hull, and

Hotuard, after weighing the comparative and distinguishable circumstances and
aggravating factors. in re Arrzaljituno is the most recent and, in this Board's opi.nion, the

most analogous Delaware precedent to the facts before this Board. In Anxa{)‘i!r¢no, an 18-
month re|:roacl:ive suspension was imposecl. Ama]fitano had a repeated history of
multiple DUIs and misdemeanor criminal offenses, and a longstanding history of alcohol

addiction relapses.” Almalfilano admitted to multiple counts of violating DLRPC Ru.le
8.4(b), including DUI and related misdemeanor offenses after his transfer to inactive

disability status. Ama]filano had previously batt1ed alcoholism and suffered relapses
after an 8 year period of sobriety; he had a prior disciplinary record (in 1991 and 1997),

and a prior pattern of similar alcohol-related illegal rn.isconduct; all of which are facts not
present here. Amalfil.'ano's misconduct included multiple DUIs and driving with a
revoked license between 2001 and 2003, even after he was transferred to inactive
disability status. However, his misconduct did not cause physical injury to another, a
significant distinction from the case before this Pane1. Athis 2007 hearlng, Almalfitano
demonstrated to the Board that he had been sober since his last violation in 2003; the
retroactive sanction meant that Almalfitano was already eligible for reinstatement well

prior to the Board's 2007 decision.

55 ln re Alrlalfifuno, 932 A.Zd 1006 (Del. 2007), supra.
16

A three year retroactive suspension was imposed in in re Steiner, where the
misconduct and aggravating factors were, in this Board's view, more significant than
those here. Steiner had pleaded guilty to two counts of second degree vehicular assault
while driving under the influence of alcohol, but had also committed four post-

suspension and post-conviction probation violatiorts, representing further acts of similar
n\isconduct while already under suspension and criminal sentencing, in violation of an

express ”zero tolerance” order of the Superior Court.” Aggravating factors included
multiple similar offenses and a pattern of further misconduct»while Steiner was already
subject to discipline, justifying an enhanced sanction. Steiner also caused serious physical

injury to two victims as a result of his misconduct Moreover, Steiner failed to
demonstrate any sustained period of rehabilitat:ion, the longest being four months before

committing an additional probation violation after the disciplinary proceeding hearing.
The maximum allowable three year suspension was imposed, based upon the threat that

Steinerfs alcohol addiction continued to pose to his clients, the public, and the legal
system.°° 'I'his PaneI finds the repeated and post-suspension misconduct by Steiner as
well as the aggravating factors in Steiner to be distinguishable from those present in
Respondent's case,. such that the sanction imposed in Steiner would be overly punitive
and inconsistent with the mitigating factors and circumstances that exist here.

fn re Melvin provides some guidance in determining the length of suspension for

criminal misconduct where alcoholism or chemical dependency is not at issue or a

5' ln re St¢.'incr, 817 A.Zd at 797-798.

“' Id. at 799.
17

rnitigau'ng factor.°l Melvin was sanctioned with an 123-month retroactive suspension as a
result of two criminal misdemeanors and multiple counls of numerous disciplinary rules
violations Melvin's misconduct did not cause serious injury or harm to another;
however, Melvin's misconduct and aggravating factors also included acts of dishonesty

and deceit, plus the absence of remorse demonsh'ated by Melvir\'s refusal to acknowledge

the wrongful nature or seriousness of his conduct‘i - in stark contrast to the circumstances

here.

A two year suspension was imposed in ln re Hull, where Hull had multiple
violations of 12 different rules of professional conduct, including falsifying documents

and evidence, and a longstanding pattem of misconduct causing harm to multiple
clienls.‘-" Hull was decided before the May 2002 amendment to Discip1inary Procedu.re

Rule 8(a)(2) that reduced the authorized suspension period from five years to l.’nree years.
Hull suffered from a mental illness that contributed to or caused her misconduct in

contrast to the Respondent, Hull had a prior disciplinary history and had no sustained
period of treatment or rehabilitation and was deemed to still be a risk to her clients and
to the public.“

in re Howard imposed a three year retroactive suspension where Howard been

convicted of two drug related misdemeanors as a result of his relapse of a drug addiclion

problem.“ 'I'l1is length of suspension was considered appropriate in proportion to the

" fn re Meltn'n, 807 A.Zd 550 (Del. 2002).
9 ld. at 554-555.

‘3 fn re Hull. 767 A.Zd 197 (Del. 2001).
“ ld. at 201-202.

5 in re Howard, 765 A.Zd 39 (Del. 2000);
18

 

EFiled: Jan 19 2016 02;051_=;»_:_` "

Flnng lo 58446953

 

Case Number 34,2016 ..E v

BOARD ON PROFESSIONAL RESPONS[BILITY
OF TH.`E SUPREME COURT OF TH'E STATE OF DELAWARE

  

ij
l'\"l
ln l:he Matter of a Member of ) § §
The Bar of the Supreme Court ) . ¢;_ §
of De|aware: ) §ONI-'IDEN'I’IAL _. _ _ l z 1332
) l `§-`5"“ . '.E l“%
mount r. cAntNs, ) sand case No. 111358¢1§_'"~3_  _0 §§
) - - . _ rn
Respondent. )  §
...1
REPORT OF BOARD RECOMMENDA ON OF S _ N _`

'I'I‘\is is the report of the Board of Professional Responsibi]ity (“Board” or ”Panel")
on proceedings instituted by a Petih`on for Discipline ("Petition”) filed by the Office of

Disciplinary Counsel ("ODC") on ]uly B, 2|]15. Respondent filed an Answer on july 24,
2015, admitting the sole count of disciplinary violation of Rule 8.4(b). A hearing was held

on October 8, 2015, before Board Panel members Robert Saunders,. Esqui.re, Deborah L.
Miller, Ph.D., and Dam`elle K. ¥earick_. Esquire, Chai.r. ]ennifer-Kate Aaronson, Esquire,

represented the ODC and Respondent was represented by Charles Slanina, Esquire.
This Peti|:'on arises out of conduct of the Respondentin operating a motor vehicle
while under the influence of alcohol and causing serious physical injury to another driver
as a result The ODC's Petition hefore this Board alleges one Count of professional
misconduct, in violation of Rule 8.4(b) of the Delaware Lawyers' Rules of Professional
Conduct (”DLRPC"). Respondent admitted all averments in the Petition and the

violation Count.'l Therefore, the issue for this Panel is the appropriate sanction.

' Se¢ R¢sponden!'s Ansrver mud 10/03/15 lr¢ariug trnus§_ript, Tr. al p. 8-9. (Ail citations to the 10/08/15 insuring
transcript shall be cited ns "Tr. nl :"). =~

1

 

maximum allowable suspension of five years under the Delaware discipline rules in
effect at t.he time.“ Howard's untreated drug addiction had the potential of causing
serious harm to his clients, justifying a substantial period of suspension.*’

A 221-month suspension adequately contemplates the distinguishable adverse

factor in Respondent's case from those under which there was an 18-month or less

suspension- serious physical injury to another; but also lakes into consideration the
_ absence of several and arguably far more serious aggravating factors that were present

in those same cases.

QQEQLUSION

'I'he Board's recommended sanction is suspension for 21 months,. retroactive to the
date of his transfer to inactive disability status on November 12, 2014. At the time of

Respondent' s eligibility for reinstatement he will have almost two years of sobriety and
sustained rehabilitation 'I'his I’anel believes that a suspension beyond 21 months would

be overIy-ptmitive and counter-productive to Respondent's successful and sustained
rehabilitation efforts, his recovery and his re-entry to legal pracl:ice. 'I'his sanction serves
as appropriate deterrence to Delaware lawyers, but also contemplates the extent to which
this Panel believes Respondent poses a risk to the public and to clienls, and to the legal
profession, as compared to the aforementioned similarly-situated and sanctioned
Delaware lawyers and based upon the case-specific evidence presented as to

Respondent’s individual rehabilitation and recovery status. Respondent's immediate

“ Id. at4¢i."
‘7 Id, at 45.

19

remedial actions to seek treatment, rehabilitah'on, counseling, and to utilize all available
resources in order to implement the changes necessary for his return to the practice of
law, represent conduct above and beyond even lhe commendable measures for recovery
and rehabilitation that existed in Anmyitmzo, Hmuard, Hull, and Steiner.

Respondent shall also pay the costs of the disciplinary proceedings when
presented with a statement of cosls by the ODC.

20

BOARD ON PROFESSIONAL RESPONSIBILITY

IEL.LE K. YEARICK, BQUIRE

 

naeed= I{'_"Z/¢ ,2015

BOARD ON PROFESSIONAL RESPONSIBILI'I'Y
OF THE SUPREME COURT OF THE STATE OF DEL.AWARE

fn the Mather of a Member of )
The Bar of the Supreme C‘ourt )
of Delaware: ) CONFID EN'I‘IAL
)
TIMO'I'I'IY P. CAIRNS, ) Board Case No. 111858-3
)
Respondent. )

CERTIFICATE OF SERVICE

I, Danielle Yearick, hereby certify that a true and correct copy of the Board's Report in

the above-captioned matter was served this ___19____|:11 day of lanu;a_ry, 2§1§, via electronic
mail, on the fol]owing:

Deltnvnre Szcprerrze Court Adnn'nistrafor Charles Slanina, Esquire
WiI]iam Montgomery cslanina@delawgroup.com
WiIliam.Montgomery@state.de.us Attanzcyjbr Respondent
]ennifer-Kate Aaronson, Esquire

Kate.Aaronson@state.de.us

At!orneyfvr ODC

@[ DANI§LLE K. [EARIQK f#§§§_£_l

I. FACTS

Respondent was admitted to the Delaware Bar in 2002.1 On September 23, 2014,
at approximately 10:50pm, Respondent fell asleep while operating his motor vehicle
under the influence of alcohol and crossed the roadway dividing line and struck an

oncoming vehicle head on, causing injury to the driver of that vehicle.3 Respondent
pleaded no contest to a charge of Driving Under the influence (“DUI”) in violation of 21

DeI.C. §4177 and Driving on the Wrong Side of the Road in violation of 21 DeI.C. §4114:'
Respondent was charged with Vehicular Assault First Degree, a CIass F felony, and as a
result, ODC filed a -Veri.fied Petition for interim Suspension§ On November 12, 2014, the

Court granted Respondent's request to transfer to disability inactive status.‘ On june 10,
2015, Respondent pleaded guilty to the rnisdemeanor, Vetticular Assault Second Degree,

in violation of 11 Del.C. 62BA(2), for which he was sentenced to one year Level V
incarceration suspended for one year Level ll probation, a fine suspended for one year,

payment of restitution, revocation of driving privileges for one year, and substance abuse
evaluation for treahnent, counseling, and screening?

Respondent presented the testimony of four witnesses, in addition to his own
testimony, for purposes of the sanctions hearing on October 8, 2015. The testimony of

each credibly demonstrated Respondent's good character and repulation, good standing

1 l’etition 11; Tr. at p. ‘1`l.

3 Tr. at pp. 11-12; 93; Petition and Answer 111; Exhibit #1, tab A.
4 Petition 13; Exhibit #`l, tabs D, G; Tr. at p. 13-14.

-'- Petition 14, 5; E.xhiblt #1, tab D.

5 Pe'tidon 16.

7 Exhibit #1, tabs A and B; I’etilion 17.

among his partners and peers, and a genuine, zealous compliance with and commitment
to rehabilitation, substance abuse treatment and counseling, and sobriety. Respondent
has exhibited a consistent and high level of commitment to and participation in
rehabilitative measures and programs, beginning immediately following his accident,

and has been sober since the September 2014 accident This Panel is impressed by the
genuine nature of Respondent's remorse and his rehabilitative efforts.

Lau.ra Davis ]ones, Esquire was admitted to the Delaware Bar in 1986 and is the
managing partner of the Delaware office for Pachulski Stang Ziehl & ]ones, where
Respondent was employed since 2007 and a partner si.nce 2012. Respondent' s character

and reputation was excellent.* Respondent is on leave but has not been withdrawn from

the partr\ersliip and is expected to return to work with the firm upon his reinstatement.°

Attorney ]ones testified that Respondent was a valuable and integral part of the firm, and
exhibited excellent professional performance during his tenure with the firm, with no

complaints from clients or peers. Respondent called Attomey ]ones from the police
station on the night of the accident to advise her of the accident Respondent expressed
to Attorney jones his devastatidn and remorse regarding the accident, acknowledging
that his conduct was more than a mistal